Citation Nr: 0727971	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to January 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which continued a 10 
percent rating for the veteran's low back disability.  In a 
March 2007 rating decision, the RO increased the rating to 20 
percent.  The veteran continues his appeal, specifically 
seeking assignment of at least 30 percent for lumbosacral 
strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his request for an increased rating for 
his low back disability in February 2002.  He was promptly 
advised by the RO that his claim was being processed; 
however, notice of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA) was not 
provided.  Although the RO has provided VCAA-compliant notice 
with respect to a number of other issues raised by the 
veteran over the course of this appeal, notice specific to 
this claim has yet to be sent.  As such, this matter must be 
remanded to ensure that the veteran is properly advised of 
the evidence needed to substantiate his claim of entitlement 
to a higher rating for a low back disability and the rights 
and responsibilities of the veteran and of VA with respect to 
this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran appeared and testified before the Board in May 
2005 that he experienced daily pain in his low back and was 
treated on a regular basis by a private physician, Dr. B.A., 
who prescribed pain medication and referred him for physical 
therapy.  The veteran stated that he participated in physical 
therapy regularly for his low back pain.  He also related 
that he had been awarded Social Security Administration (SSA) 
disability benefits due to his low back disability and 
specifically raised the issue of entitlement to a total 
rating.

Following the hearing, the RO maintained the claims folder 
and performed additional development on the veteran's claim 
for a higher rating for his low back disability as well as 
on various other claims, including his claim of entitlement 
to a total rating based on individual unemployability.  SSA 
records were obtained as were physical and psychiatric 
examinations.  In February 2006, the RO requested that the 
veteran's private physician provide treatment records, but 
there is no evidence that a response was received and/or any 
follow-up was performed on the part of VA.  

In March 2007, the RO increased the rating for the veteran's 
lumbosacral strain to 20 percent, effective the date of his 
claim, but denied a total rating and higher ratings for the 
veteran's knee disabilities.  The veteran submitted a notice 
of disagreement and again advised that he had been treated 
by a private physician and believed that the treatment 
records should be reviewed.  The RO issued a Statement of 
the Case in February 2007.  The veteran did not perfect his 
appeal as to the total rating or knee disabilities by 
submitting a VA Form 9 or correspondence indicating his 
desire to continue the appeal so the only issue properly 
before the Board is the claim for a rating higher than 20 
percent for a low back disability.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302.

Following a careful review of the record, the Board finds 
that upon remand the RO should make another attempt to 
obtain the private treatment records of Dr. B.A. as they 
appear to be relevant and material to the adjudication of 
the issue here on appeal.  Although the private physician's 
records are included in the SSA file, those records reflect 
treatment only into 2004.  Updated VA treatment records 
should also be obtained as the most recent treatment record 
on file is dated in 2005.  

Additionally, to ensure that the veteran's low back 
disability is properly evaluated under both the rating 
criteria in effect at the time the veteran filed his claim as 
well as under the current rating criteria, the veteran should 
be scheduled for a physical examination after all current 
treatment records are obtained.  The Board notes the specific 
request by the veteran's representative in December 2004 that 
a 30 percent rating be assigned under current criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5237, and points out that 
the 30 percent criteria under the General Rating Formula for 
Diseases and Injuries of the Spine only speaks to the 
cervical spine which is not here at issue.  Nonetheless, the 
Board will carefully review all pertinent rating criteria in 
an effort to properly evaluate the veteran's chronic 
lumbosacral strain.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA-compliant notice to the 
veteran specifically for the claim of 
entitlement to a higher rating for chronic 
lumbosacral strain.  Perform all development 
deemed necessary following any response(s) 
from the veteran.

2.  Obtain a release from the veteran for the 
private treatment records of his orthopedist, 
Dr. B.A., as well as a release for his 
physical therapy records.  Obtain Dr. B.A.'s 
treatment records and the records of physical 
therapy and associate them with the claims 
folder.  If the records cannot be obtained, 
advise the veteran that VA has been unable to 
obtain the requested records and place a 
notation of all efforts made in the claims 
folder.

3.  Obtain all current VA treatment records 
relating to the veteran's low back disability.  
Associate the records with the claims folder.

4.  After all available treatment records are 
obtained, schedule the veteran for a physical 
examination to determine the severity of his 
low back disability.  The claims folder must 
be made available to the examiner and the 
examiner is specifically requested to comment 
on the veteran's continued treatment, 
including physical therapy.  The examiner 
should perform all appropriate testing and 
report all ranges of motion of the 
thoracolumbar spine, the point at which pain 
begins with all ranges of motion, and any 
objective neurologic abnormalities.  The 
examiner is requested to specifically state 
whether the veteran has any listing of the 
spine, positive Goldthwaite's sign, limitation 
in forward bending in the standing position, 
loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint 
spaces, and/or abnormal mobility on forced 
motion.  All opinions expressed must be 
supported by complete rationale.

5.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



